PER CURIAM.
We grant the petition for writ of certio-rari and quash the order of the trial court compelling discovery. See Waste Management Inc. of Florida v. Southern Bell Telephone & Telegraph Co., 544 So.2d 1133 (Fla. 4th DCA 1989). Our ruling is without prejudice to further proceedings in the trial court to make particularized findings as to what information may be protected by the petitioner’s work product privilege, what information is not, and whether any protected information is subject to discovery under Florida Rules of Civil Procedure 1.280(b)(3). We reject respondent’s claim that petitioner waived any work product privilege as to the knowledge of its claims agent because the claims agent participated in responding to interrogatories.
ANSTEAD, POLEN and GARRETT, JJ., concur.